Citation Nr: 0321797	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  98-05 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for a neurological 
disability, claimed as multiple sclerosis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

Thomas D. Jones


INTRODUCTION

The appellant served on active duty from April 1974 to July 
1974 in the Texas Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied the appellant's claim for service connection for 
hearing loss.  He responded with a timely Notice of 
Disagreement, and was afforded a Statement of the Case by the 
RO.  He then filed a timely substantive appeal, perfecting 
his appeal of this issue.  In August 1999, he testified 
before a hearing officer at the RO.  The appellant also 
requested a personal hearing before a member of the Board, 
and such a hearing was scheduled for July 2003; however, the 
appellant failed to report for his hearing, and has offered 
no explanation for his absence.  Therefore, his hearing 
request will be considered withdrawn, and his appeal will 
proceed to the Board for review.  See 38 C.F.R. § 20.704 
(2002).  

This appeal also arises from an October 1998 rating decision 
that denied the appellant service connection for a disability 
of the nerves.  This issue was later clarified to reflect a 
claimed neurological disability, to include multiple 
sclerosis.  The appellant responded with a timely Notice of 
Disagreement, and was issued a Statement of the Case by the 
RO.  He then filed a timely substantive appeal, perfecting 
his appeal of this issue.  This issue was then merged into 
the appeal already perfected for Board review.   




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained and 
the duty to notify has been satisfied.  

2.  Competent medical evidence of a nexus between the 
appellant's current hearing loss and a disease or injury 
incurred in or aggravated by active military service has not 
been presented.  

3.  Competent medical evidence of the onset of a neurological 
disability, to include multiple sclerosis, during military 
service, or within seven years thereafter, has not been 
presented.  


CONCLUSIONS OF LAW

1.  The criteria for the award of service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.304 (2002).  

2.  The criteria for the award of service connection for a 
neurological disability, to include multiple sclerosis, have 
not been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the February 1998 and 
February 1999 Statements of the Case, the various 
Supplemental Statements of the Case in 2002, and July 2001 RO 
letter to the appellant notifying him of the VCAA, he has 
been advised of the laws and regulations governing the claims 
on appeal and the evidence that he must supply and the 
evidence that the VA would attempt to obtain.  The appellant 
has reported that he receives medical care at the VA medical 
center in New Orleans, LA.  Because VA medical treatment has 
been reported by the appellant, these records were obtained.  
Private medical records have been obtained from Aston 
Ambulatory Care Center, Southwestern Medical Center, Our Lady 
of Lourdes Medical Center, New Day Rehabilitation Services, 
and R.M., M.D.  The appellant has not otherwise identified 
any additional evidence not already associated with the 
claims folder that is obtainable.  

In reviewing the appellant's claim, the Board notes that his 
service medical records consist only of his February 1974 
service entrance medical examination.  The RO contacted the 
National Personnel Records Center in order to determine if 
additional records were available, but no such records could 
be found.  Additionally, the RO contacted the Adjutant 
General of Texas in order to obtain additional service 
medical records, if any, but the Adjutant General's office 
was only able to provide documentation of the appellant's 
administrative separation from the Texas Army National Guard.  
The record does not suggest, and the veteran does not claim, 
that additional military service records are available.  For 
these reasons, his appeals are ready to be considered on the 
merits.  

I. Service connection - Hearing loss

The appellant seeks service connection for hearing loss.  
Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303, 3.304 (2002).  The term "active military 
service" includes any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in the line 
of duty.  38 U.S.C.A. § 101(24) (West 2002).  As with any 
claim, when there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, 
the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

For the VA purposes, impaired hearing will be considered to 
be a disability when: the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2002).  In the present case, the appellant 
has been diagnosed with hearing loss in the right ear only; 
his left ear displayed "normal hearing sensitivity," 
according to an April 1997 letter from T.S., an audiologist 
at the Southwestern Medical Center.  Hearing acuity tests 
conducted at that facility in April 1997 revealed "very mild 
low frequency hearing loss" in the appellant's right ear.  
However, speech discrimination scores of only 92% were 
recorded for the appellant's left ear; such scores meet the 
VA's definition of impaired hearing under 38 C.F.R. § 3.385 
(2002).  Therefore, for the purposes of this decision, the 
Board will assume the appellant has a current diagnosis of 
bilateral hearing loss.  

Because the Board concedes a current diagnosis of bilateral 
hearing loss, the remaining question is whether such a 
disability results from a disease or injury incurred in or 
aggravated by active military service.  See 38 U.S.C.A. 
§ 1110 (West 2002).  The appellant's only reported period of 
active military service dates from April 1974 to July 1974, 
while in the Army National Guard, and the only available 
service medical record is a February 1974 service entrance 
examination report which does not reflect impaired hearing.  
No other service medical records are of record.  He claims he 
experienced acoustic trauma in approximately May 1975 at the 
firing range at Fort Polk, LA.  For the reasons to be 
discussed below, service connection for hearing loss is not 
warranted.  

As is noted above, the appellant was not diagnosed with 
impaired hearing, or any disability of the ears, during 
military service.  The first diagnosis of hearing loss dates 
from his April 1997 test at the Southwestern Medical Center, 
nearly 23 years after his July 1974 service separation.  
While the appellant was diagnosed with hearing loss at that 
time, the audiologist did not suggest the onset of hearing 
loss during the appellant's period of active military 
service, or suggest his current hearing loss was related to a 
disease or injury incurred therein.  Because the appellant 
was not diagnosed with hearing loss until more than 20 years 
following service separation, and competent medical evidence 
of a nexus between his current hearing loss and military 
service has not been presented, service connection for 
bilateral hearing loss must be denied.  

The appellant has himself testified at his August 1999 RO 
hearing that his hearing loss is due to exposure to loud 
noises, including rifle fire, experienced during active duty.  
However, because the appellant is a layperson, his opinions 
regarding medical causation, etiology, and diagnosis are not 
binding on the Board.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

In reviewing the appellant's claim, the Board notes that the 
appellant has not been afforded a VA audiological 
examination.  The U.S. Court of Appeals for the Federal 
Circuit recently held that in order for a VA examination to 
be necessary, "the veteran is required to show some causal 
connection between his disability and his military service.  
A disability alone is not enough."  Wells v. Principi, 326 
F.3d 1381, 1383-84 (Fed. Cir. 2003).  Thus, a VA examination 
is not warranted in the present case, based on the evidence 
of record.  The appellant has presented no objective evidence 
either of an in-service disease or injury of the ears or of a 
causal connection between his current hearing loss, and his 
military service.  

In conclusion, the appellant's claim for service connection 
for hearing loss must be denied, based on a lack of any in-
service disease or injury related to the appellant's hearing 
acuity.  The appellant has also failed to present any 
evidence of a causal connection between his current hearing 
loss, and his military service.  As a preponderance of the 
evidence is against the award of service connection, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

II. Service connection - Multiple sclerosis

The appellant seeks service connection for a neurological 
disability, claimed as multiple sclerosis.  Service 
connection may be awarded for a current disability arising 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303, 3.304 (2002).  The term "active military service" 
includes any period of active duty for training during which 
the individual concerned was disabled or died from a disease 
or injury incurred or aggravated in the line of duty.  
38 U.S.C.A. § 101(24) (West 2002).  In addition, when certain 
statutorily-specified disabilities, such as multiple 
sclerosis, manifest to a compensable degree within a 
specified time period after service separation, service 
connection for such a disability will be presumed.  
38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2002).  In the case of multiple sclerosis, this 
disability must manifest to a compensable degree within 7 
years of service separation in order for service connection 
to be presumed.  38 C.F.R. § 3.307(a)(2) (2002).  As with any 
claim, when there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, 
the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

In the present case, the appellant has presented ample 
competent medical evidence, both VA and private, of a current 
diagnosis of multiple sclerosis.  Based on this 
uncontroverted medical evidence, this disability is conceded 
by the Board.  The remaining question is whether the 
appellant's current neurological disability is the result of 
in-service disease or injury, or whether the appellant's 
multiple sclerosis manifest to a compensable degree within 
seven years of service separation.  

The appellant's service medical records are negative for any 
diagnosis of or treatment for a neurological disability, to 
include multiple sclerosis.  The first diagnosis of multiple 
sclerosis dates from approximately 1996, when the appellant 
sought private medical treatment for a recent history of 
numbness and weakness.  He reported the onset of his symptoms 
in September 1995.  Clinical testing revealed a diagnosis of 
multiple sclerosis, and he was begun on medication and 
treatment.  

According to the private medical records, the appellant first 
experienced onset of multiple sclerosis symptomatology in 
September 1995, more than 20 years following his last 
reported period of military service.  Additionally, no 
medical expert has suggested the onset of multiple sclerosis 
prior to 1995.  In 1985, the appellant underwent spinal 
surgery at a private hospital, and a pre-operative physical 
examination found no focal deficits of the appellant's 
neurological system.  No neurological disability, to include 
multiple sclerosis, was diagnosed at that time.  No other 
post-service medical records suggest the onset of multiple 
sclerosis prior to 1995.  

In October 1999, the appellant submitted a written statement 
from R.M., M.D., a private physician who treated the 
appellant for multiple sclerosis from 1998-99.  Dr. M. stated 
that multiple sclerosis "may come on suddenly or it may take 
long periods to surface."  However, the doctor did not 
specifically stated whether the appellant's multiple 
sclerosis manifested prior to 1995, the date the appellant 
first reported experiencing symptoms.  The Board again notes 
the fact the appellant's service was in 1974.  

Review of the record reveals that multiple sclerosis was not 
diagnosed until 1996, more than 20 years after the 
appellant's service separation and more than 13 years after 
the expiration of the statutory presumptive period.  
Furthermore, no medical expert has suggested that the 
appellant's multiple sclerosis manifested prior to September 
1995, the date the appellant first began to notice the onset 
of his numbness and weakness.  The written statement from Dr. 
M. concerning the potentially long periods of time multiple 
sclerosis may take to surface does not create a nexus to the 
appellant's service period, as this statement is merely 
general in nature and was not explicitly linked to the 
appellant's case by the doctor.  The mere possibility of a 
nexus is insufficient, and is just the sort of "pure 
speculation or remote possibility" which is forbidden by the 
applicable regulations to serve as a basis for entitlement to 
service connection.  38 C.F.R. § 3.102 (2002); see Beausoleil 
v. Brown, 8 Vet. App. 459, 463 (1996); Stegman v. Derwinski, 
3 Vet. App. 228, 230 (1992); Utendahl v. Derwinski, 1 Vet. 
App. 530, 531 (1991).  In the present case, Dr. M. noted that 
multiple sclerosis may take years to surface or it "may come 
on suddenly."  Therefore, Dr. M.'s medical opinion is not 
evidence of onset of the appellant's multiple sclerosis or 
any other neurological disability, prior to 1995.

The appellant testified at his August 1999 RO hearing that 
his multiple sclerosis began during military service, or 
within 7 years thereafter.  However, because the appellant is 
a layperson, his opinions regarding medical causation, 
etiology, and diagnosis is not binding on the Board.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In reviewing the appellant's claim, the Board notes that the 
appellant has not been afforded a VA neurological 
examination.  However, the U.S. Court of Appeals for the 
Federal Circuit held that in order for a VA examination to be 
necessary, "the veteran is required to show some causal 
connection between his disability and his military service.  
A disability alone is not enough."  Wells v. Principi, 326 
F.3d 1381, 1383-84 (Fed. Cir. 2003).  Thus, a VA examination 
is not warranted in the present case, based on the evidence 
of record.  No evidence has been presented of the onset of 
multiple sclerosis, or any other neurological disability, 
during military service or within the presumptive period 
thereafter.  

In conclusion, the appellant's claim for service connection 
for a neurological disability, to include multiple sclerosis, 
must be denied, based on a lack of any in-service 
neurological disease or injury.  Additionally, medical 
evidence has not been presented indicating onset of the 
appellant's multiple sclerosis within 7 years of service 
separation.  As a preponderance of the evidence is against 
the award of service connection, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for a neurological 
disability, to include multiple sclerosis, is denied.  



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

